DETAILED ACTION 
The present application, filed on 6/12/2019 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.  
Claims 1-3, 7, 15, 17-18, 20 are amended
Claim 8 is cancelled
Claim 21 is new 

Overall, Claims 1-7, 9-21 are pending and have been considered below.      


Objections 
	Applicant’s amendments from 9/14/2022 are not in conformity with the requirements outlined in MPEP. 
The limitations of claim 8 have been rolled up into independent claim 1, without being marked as “added” by underscoring. 
Similarly, a number of limitations from claim 20 have been rolled up into independent claim 17. The respective limitations have not been marked as “added” to claim 17 by underscoring and “eliminated” from claim 20 by striking through. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-21 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 17 and the therefrom dependent claims are directed respectively to a computer implemented method and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 17, (which is repeated in Claim 1) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determine at least one transaction conducted on the enterprise resource platform; store the at least one transaction in the memory; render a visually-interpretable image corresponding to the at least one transaction on the display. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting general computing elements nothing in the claim element precludes the steps from practically being performed in the mind. For example, “determining one transaction,” in the context of this claim encompasses the user manually or mentally identifying a specific transaction. Similarly, the limitation of “storing the transaction in the memory,” as drafted, is a process that, under its broadest reasonable interpretation, covers the user making a manual or a memory note of the specific transaction. Finally, but for the generic computing elements, “render” the transaction image on a display, in the context of this claim encompasses the user verbally or manually passing on the information to others. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Alternatively, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a business relationships process, i.e. a process aimed at providing information about past transactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receive one or more input data; identifying a dataset for analysis by a multiple block machine-learning model; generate a first analysis result; determine an accuracy of the first result; forward the first analysis to a second block of multiple block machine-learning models; perform the analysis of the identified data using the machine learning model; determine at least one instance of the specific data from the identified data; store the at least one instance of the specific data in the memory. 
When considered individually, these additional claim elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or another exception on a computer, or general receipt, storing and basic determination claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: a machine learning model. While these descriptive elements may provide further helpful context for the claimed invention, they are only invoked and they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a memory, a display, a processor are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receive one or more input data; identifying a dataset for analysis by a multiple block machine-learning model; generate a first analysis result; determine an accuracy of the first result; forward the first analysis to a second block of multiple block machine-learning models; perform the analysis of the identified data using the machine learning model; determine at least one instance of the specific data from the identified data; store the at least one instance of the specific data in the memory. 
When considered individually, these additional claim elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or another exception on a computer, or general receipt, storing and basic determination claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: a machine learning model. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a memory, a display, a processor. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claim 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: classify the at least one transaction as a verified transaction; train the multiple block machine-learning model; store the trained multiple block machine-learning model in the memory. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the amount of use of each icon. Similarly, the limitation of ranking the icons based on the determined amount of use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. For example, but for the “by a processor” language, “ranking” in the context of this claim encompasses the user thinking that the most-used icons should be ranked higher than the least-used icons. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: using the trained multiple block machine-learning model. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: matching the at least one instance of the specific data with one or more matching templates. When considered individually, these additional claim elements are comparable to “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: applying a plurality of multiple block machine-learning models to the identified data. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying the identified data corresponding to the first analysis result; discarding the identified data corresponding to the first analysis result upon the accuracy of the first result being the negative determination. When considered individually, these additional claim elements are comparable “sorting information”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: forwarding the first analysis back to the first block of multiple block machine-learning models. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: associating the at least one instance of the specific data with at least one of ... When considered individually, these additional claim elements are comparable to “sorting information”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a measure of a reliability of the association of the at least one instance of the specific data with at least one of .... When considered individually, these additional claim elements are comparable to “sorting information”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving the input data via an application programming interface; receiving the input via a batch processing. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 20  is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identify the prepared data corresponding to the first analysis result; disregard the prepared data corresponding to the first analysis result upon the accuracy of the first result being the negative determination. When considered individually, these additional claim elements are comparable to “arranging a hierarchy of groups, sorting information, eliminating less restrictive information and determining the result”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 5 (which is repeated in Claim 20), as well as claims 6, 11, 15-16, 21 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the enterprise management platform; the transaction; a cloud-based system; the preparation of the input data; the cleansing of the input data; the machine learning model. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [0025]-[0044], including among others: processor; audio interface; keypad/keyboard; input/output devices; display/touchpad/touchscreen; sensor devices; gps/location circuitry; power interface; in-place power source; removable memory; in-place memory; wireless interface; optical interface; usb interfaces; video interface; network interface; speaker; microphone. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-21 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20190220745 A1	2019-07-18	23	Huang; Yu et al.	Input Data Compression For Machine Learning-Based Chain Diagnosis
US 20190220776 A1	2019-07-18	25	Huang; Yu et al.	Multi-Stage Machine Learning-Based Chain Diagnosis
US 20150142677 A1	2015-05-21	24	PATMAN; Siva et al.	METHOD AND APPARATUS FOR DETERMINING A METRIC FOR A PREDICTED OPERATIONAL STATUS OF A PRODUCT
US 20030115080 A1	2003-06-19	36	KASRAVI K et al.	Product supplier contract management method involves using text mining tool to extract information related to business parameter from unstructured textual data included in stored electronic contracts
WO 2020247934 A1	2020-12-10	48	AMROD ALAN CUELLAR et al.	DYNAMIC GENERATION ON ENTERPRISE ARCHITECTURES USING CAPACITY-BASED PROVISIONS
WO 03036426 A2	2003-05-01	84	KASRAVI K et al.	Computer-based method for managing spending associated with a procurement process, includes collecting procurement data to form a global catalog, in a data warehouse, for analysis based on generic generated attributes


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits in regard to step 2A Prong One: “The respective steps of the claimed methodology are not capable of being performed in the human mind, using pen and paper.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Each and e very step enumerated by Applicant – the output of the initial assessment (“first gate”) is used to make a determination about the results (e.g., which of the result(s) is/are the best). Based on the first determination a user can identify “very specific data,” based on a set of predetermined criteria. 
While using computers and mathematical algorithms significantly speeds up the process and considerably improves the results accuracy, the basic steps definitely can be performed by a human mentally or with pen and paper. One can argues that in the end, all computing reprocesses are basic steps that can be performed by humans, however, the steps claimed here, as argued by Applicant, cannot be regarded as basic. They are quite complex steps (not primitive steps used to construct more complex ones), one could refer to them as high-level steps because the computer does have to build more complex steps out of them. 
Therefore, it is believed that the process steps, as recited by the claims, are performable by humans mentally or with pen and paper. 

Applicant submits in regard to Step 2A Prong Two: “At least the following inventive concepts recited in the claims are explicitly integrated into a practical application: ... More specifically, the claims perform a very specific technological solution in a particular technological environment, specifically with respect to performing analysis of big data, the claims are directed to an improvement to the technical field of enterprise [computer] platforms.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Examiner has pointed out that, although all claim elements are considered in assessing eligibility, the positively recited claim elements have a higher weight in assessing patentability than the descriptive claim elements and the computing elements. From here, it does not necessarily follow that all positively recited claim elements have the capability to integrate the identified abstract idea into a practical application. In order to integrate an abstract idea into a practical application, the additional elements of the independent claim(s) must fulfil at least one of the following conditions (see MPEP 2106.05): effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo); apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effect a transformation or reduce a particular article to a different state of thing (see MPEP 2106.05(c)); apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such the that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda Memo). “Performing a very specific technological solution” is not one of the required criteria. 
Moreover, the 2019 Revised PEG (the October update) states on pages 12-13 (or MPEP 2016.04(d)(1)): 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)

Applicant submits “The claims explicitly integrate each step into finding this "needle in a haystack," i.e., the specific data results in real time. Further, as described at paragraph [0100], analyzed data that may yield an indeterminate result can be directed back to at least a first block and/or second block of the plurality of machine-learning models for further processing.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See response immediately above.   

Applicant submits “By contrast, the techniques described herein, incorporating first and second blocks of a plurality of models execute quickly, in real time, and are configured to learn associations between purchase transactions and users as new applications are uncovered and/or identified.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First performing operations in real-time (i.e., quickly) is not one of the criteria that integrates the identified abstract idea into a practical application. 
Second “learning associations” is not one of the criteria that integrates the identified abstract idea into a practical application either.

Applicant submits “Applicant respectfully submits that not only do the claims of the current application integrate any recited judicial exception into a practical application by improving the functioning of a computer (the claimed invention improves the operation of enterprise software platforms), but that the claims also integrate any recited judicial exception into a practical application by providing an improvement to a technology or technical field, either of which is sufficient grounds for eligible subject matter under Step 2A, Prong Two.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The questions that need to be answer at this junction are the ones outlined at the 2019 Revised PEG (the October update) states on pages 12-13 (or MPEP 2016.04(d)(1)) 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
	The rejection is withdrawn as a result of the amendments. 


Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


With respect to Applicant’s Remarks as to the claims 8-10 objections.
	The objections are withdrawn as a result of the amendments. 



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622